Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bonita Redd appeals the district court’s order dismissing this action in part pursuant to Fed.R.Crim.P. 12(b)(6) for failure to state a claim and remanding four state law claims to the state court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Redd v. McDowell Cnty. Bd. of Educ., No. 1:13-cv-02015, 976 F.Supp.2d 838, 2013 WL 5461852 (S.D.W.Va. Sept. 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.